Citation Nr: 1332856	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1948 to May 1961 and from June 1961 to March 1965.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Waco, Texas.

In May 2012, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran died in May 2012.  The appellant timely requested that she be substituted for the Veteran as a surviving spouse.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  Such request must be filed no later than one year after the date of the veteran's death.  Id.   The RO has allowed the appellant's substitution.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional development is needed before the Board can adjudicate the claim for entitlement to nonservice-connected pension with special monthly pension benefits.  

In the May 2012 remand, the RO was directed to obtain updated financial information from the appellant and any other relevant source regarding the net worth and countable income from 2010 to the present including an updated Corpus of Estate Determination form.  In an August 2013 Corpus of Estate Determination form, the appellant's monthly income of "other retirement" in line number 3 of item 10 was $26,824.00 which included $545.23 civil service and $1,735.70 military retirement pay.  The amount appears to be incorrect and how that amount was determined is unclear.  The appellant's monthly income, specifically line number 3, must be recalculated.  

In addition, in the worksheet attached to the Corpus of Estate Determination form, medical expenses of $22,535.00 were considered as unreimbursed medical expenses.  This number was obtained by the RO during contact with the appellant in July 2012.  The appellant stated that the Veteran was cared for by a nursing home beginning in January 2012 prior to his death and the out of pocket expenses for his stay was $22,535.00.  It was noted that the Veteran received medical assistance with medication at the location and he had Medicare part B and Blue Cross Blue Shield for secondary use.  There is no evidence of record showing that the RO confirmed that this cost was paid by the appellant or determined whether any part of it was reimbursed to her.  

In the February 2013 Improved Pension Eligibility Verification Report, the appellant reported in an attached statement that expenses related to the Veteran's stay at Hearthstone Nursing Home beginning January 2012 not covered by long term care insurance was an initial cost of $3,200 and a monthly nursing home cost of $600.  As the Veteran died in May 2012, the total cost to the appellant would have been approximately $6,200.  The RO must confirm the correct and exact amount of unreimbursed medical expenses incurred by the appellant and issue a corrected Corpus of Estate Determination.  

Basic entitlement for pension exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  At no time has the RO stated what the applicable MAPR threshold is for the Veteran and the appellant.  Such a determination is essential for the appellant to properly pursue her claim and must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit evidence showing the amount of unreimbursed medical expenses she incurred during the appellate period, including the amount paid for the Veteran's nursing home stay beginning in January 2012.  Notify the appellant that she may submit financial information in support of her claim in order to provide documentation of her estate and monthly income, such as copies of her tax returns, investment statements, and banks statements.

2.  Provide an addendum to the August 2013 Corpus of Estate Determination itemizing or otherwise clarifying the basis for the notation of monthly income in line number 3 under Item 10 totaling $26,824.00.  If this number is incorrect, a corrected Corpus of Estate Determination, including the applicable MAPR threshold, must be issued and associated with the claim file.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case, including the applicable MAPR thresholds relevant to the appellant's claim from 2010 to the present, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



__________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


